
	
		II
		110th CONGRESS
		2d Session
		S. 3419
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2008
			Mrs. Clinton (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  direct the Secretary of Veterans Affairs to modernize the disability benefits
		  claims processing system of the Department of Veterans Affairs to ensure the
		  accurate and timely delivery of compensation to veterans and their families and
		  survivors, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Veterans Disability Benefits Claims
			 Modernization Act of 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Title I—Matters
				Relating to Modernizing the Disability Compensation System of Department of
				Veterans Affairs
					Sec. 101. Office of Survivors Assistance.
					Sec. 102. Study on
				readjustment of schedule for rating disabilities.
					Sec. 103. Study on
				employee work credit system of Veterans Benefits Administration.
					Sec. 104. Study on
				work management system.
					Sec. 105. Certification and training of employees of Veterans
				Benefits Administration responsible for processing claims.
					Sec. 106. Annual
				assessment of quality assurance program.
					Sec. 107. Expedited
				treatment of fully developed claims and requirement for checklist to be
				provided to individuals submitting incomplete claims.
					Sec. 108. Study and
				report on employing medical professionals to assist employees of Veterans
				Benefits Administration.
					Sec. 109. Assignment
				of partial disability ratings to qualifying veterans.
					Sec. 110. Review and
				enhancement of use of information technology at Veterans Benefits
				Administration.
					Sec. 111. Treatment
				of claims upon death of claimant.
					Title II—Matters
				Relating to United States Court of Appeals for Veterans Claims
					Sec. 201. Annual
				reports on workload of United States Court of Appeals for Veterans
				Claims.
					Sec. 202. Modification of jurisdiction and finality of
				decisions of United States Court of Appeals for Veterans Claims.
				
			2.FindingsCongress makes the following
			 findings:
			(1)At the end of fiscal year 2007, there were
			 nearly 24,000,000 veterans in America.
			(2)According to the latest Annual Report from
			 the Veterans Benefits Administration, there were 3,582,255 veterans and
			 survivors receiving compensation and pension benefits under laws administered
			 by the Secretary of Veterans Affairs at the end of fiscal year 2006.
			(3)The number of veterans and survivors at the
			 end of fiscal year 2006 included 2,725,824 veterans receiving service-connected
			 disability benefits, 325,939 survivors receiving service-connected death
			 benefits, 329,856 veterans receiving non-service-connected disability benefits,
			 and 200,636 survivors receiving non-service-connected death benefits.
			(4)During fiscal year 2006, almost 250,000
			 beneficiaries began receiving benefits with 162,805 of these being veterans
			 whose compensation claims were granted.
			(5)Since October 7, 2001, the number of claims
			 for new or increased benefits has risen sharply, exceeding 838,000 in
			 2007.
			(6)The Department of Veterans Affairs projects
			 that the number of claims will surpass 1,000,000 by the end of fiscal year
			 2008.
			(7)The number of disability compensation
			 claims pending before the Department stands at nearly 630,000, as of the date
			 of the enactment of this Act, about a quarter of which have been backlogged for
			 over six months.
			(8)Processing times have increased from an
			 average of 177 days in 2006 to 183 days in 2007.
			(9)The paper-based, labor-intensive process
			 employed by the Department leaves many disabled veterans and survivors waiting
			 months or years to receive the benefits they have earned.
			(10)The most prevalent disabilities among
			 veterans that are service-connected are auditory, with almost 840,000 veterans
			 receiving compensation for such a disability, followed by musculoskeletal
			 disabilities and arthritis.
			(11)Post-traumatic stress disorder is the sixth
			 most common disability, with more than 269,399 service-connected
			 veterans.
			(12)In 2006, the Veterans Health Administration
			 treated 345,713 veterans with post-traumatic stress disorder, which was an
			 increase of 27,099 over 2005.
			(13)By January 2008, of the 1,600,000 veterans
			 who served in the Armed Forces after October 7, 2001, the Veterans Health
			 Administration had treated 59,838 for post-traumatic stress disorder.
			(14)Disabilities are evaluated in accordance
			 with the Department of Veterans Affairs Schedule for Rating Disabilities
			 (referred to in this section as the VASRD) under title 38,
			 United States Code of Federal Regulations, part 4.
			(15)This schedule was originally created in
			 1917 and was last comprehensively revised in 1945.
			(16)The VASRD contains many outdated and
			 archaic criteria and lacks more commonly accepted medical practices and
			 procedures.
			(17)Studies conducted by the Institute of
			 Medicine found it to be an inadequate instrument for compensating disabilities
			 for the average impairments of earning capacity, especially in areas of mental
			 health, unemployability, and for younger and severely injured veterans, and
			 recommended it be revised using more modern medical concepts.
			(18)The Department of Veterans Affairs must
			 modernize the claims processing system of the Veterans Benefits Administration
			 to make it a first-class, veteran-centered system that uses 21st century
			 technologies and paradigms and reflects the dignity and sacrifices made by
			 disabled veterans, their families, and survivors.
			IMatters Relating to Modernizing the
			 Disability Compensation System of Department of Veterans Affairs
			101.Office of Survivors Assistance
				(a)In generalChapter 3 of title 38, United States Code,
			 is amended by adding at the end the following new section:
					
						321.Office of Survivors Assistance
							(a)EstablishmentThe Secretary shall establish in the
				Veterans Benefits Administration an Office of Survivors Assistance (in this
				section referred to as the Office) to provide direct assistance
				regarding all benefits and services delivered by the Department—
								(1)to survivors and dependents of all deceased
				veterans; and
								(2)to survivors and dependents of all deceased
				members of the Armed Forces.
								(b)DutiesThe Office shall—
								(1)be responsible for ensuring that—
									(A)survivors and dependents of deceased
				veterans and deceased members of the Armed Forces have access to applicable
				benefits and services under this title;
									(B)programs carried out by the Department
				under this title for such survivors and dependents are carried out in a manner
				that is responsive to such survivors and dependents and their unique
				needs;
									(C)regular and consistent monitoring of
				benefits delivery occurs;
									(D)appropriate referrals are being made with
				respect to such survivors and dependents by, to, and within the Veterans
				Benefits Administration, Veterans Health Administration, and National Cemetery
				Administration; and
									(E)such survivors and dependents are treated
				with dignity and respect by personnel of the Department; and
									(2)act as a primary advisor to the Secretary
				on all matters related to the policies, programs, legislative issues, and other
				initiatives affecting such survivors and dependents.
								(c)Annual reportThe Secretary shall identify and include
				the activities of the Office in the annual report to Congress under section 529
				of this title.
							(d)Guidance from stakeholdersIn establishing the Office, the Secretary
				shall seek guidance from interested stakeholders, including appropriate
				employees, employee representatives, managers, and appropriate public and
				private entities, including veteran service organizations and other service
				organizations.
							(e)ResourcesThe Secretary shall ensure that appropriate
				personnel, funding, and other resources are provided to the Office to carry out
				its
				responsibilities.
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end the following new item:
					
						
							321. Office of Survivors
				Assistance.
						
						.
				102.Study on readjustment of schedule for
			 rating disabilities
				(a)Study on adjustment of schedule
					(1)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study on adjusting the schedule for rating
			 disabilities adopted and applied by the Secretary under section 1155 of title
			 38, United States Code, so as to base the schedule on standards, practices, and
			 codes in common use by the medical, mental health, and disability professions
			 that are current as of the date of the enactment of this Act.
					(2)Contents of studyIn conducting the study under this
			 subsection, the Secretary shall—
						(A)determine how the schedule could be
			 adjusted to take into account the loss of quality of life and loss of earnings
			 that result from specific disabilities;
						(B)examine the nature of the disabilities for
			 which disability compensation is payable under laws other than laws
			 administered by the Secretary;
						(C)examine whether disparities exist between
			 the rating of physical and mental disabilities, especially with respect to how
			 the severity of mental disabilities should be adjudicated to ensure parity with
			 physical disabilities whereby a veteran can be rated totally disabled while
			 maintaining some level of employment;
						(D)measure the effect of disabilities on the
			 psychological states, physical integrity, and social adaptability of veterans
			 with such disabilities; and
						(E)examine the effect of a veteran’s injury or
			 combination of injuries on—
							(i)the average loss of the veteran’s earnings
			 capacity, including the veteran’s inability to work in certain
			 occupations;
							(ii)the veteran’s quality of life, including
			 activities of independent living, recreational and community activities, and
			 personal relationships, including the inability to participate in favorite
			 activities, social problems related to disfigurement or cognitive difficulties,
			 and the need to spend increased amounts of time performing activities of daily
			 living; and
							(iii)the extent to which benefits for veterans
			 may be used to encourage veterans to seek and undergo vocational
			 rehabilitation.
							(3)ConsultationIn conducting the study under this
			 subsection, the Secretary shall consult with appropriate public and private
			 entities, agencies, and veterans service organizations, and shall employ
			 consultants.
					(4)Deadline for completionThe Secretary shall complete the study
			 required under this subsection by not later than 180 days after the date of the
			 enactment of this Act.
					(5)Report to CongressNot later than 60 days after completing the
			 study required under this subsection, the Secretary shall submit to Congress a
			 report on the study. The report shall include—
						(A)the results of the study on quality of life
			 and the payment of compensation for service-connected disabilities for which
			 the Secretary entered into a contract on January 28, 2008;
						(B)the Secretary’s findings and conclusions
			 with respect to adjusting the schedule for rating disabilities adopted and
			 applied by the Secretary under section 1155 of title 38, United States Code, to
			 account for the loss of quality of life and loss of earnings that result from
			 specific disabilities;
						(C)the Secretary’s findings and conclusions
			 with respect to—
							(i)the report of the Veterans’ Disability
			 Benefits Commission;
							(ii)the report of the President’s Commission on
			 the Care for America’s Returning Wounded Warriors;
							(iii)the report of the Institute of Medicine
			 entitled A 21st Century System for Evaluating Veterans for Disability
			 Benefits; and
							(iv)any other independent or advisory
			 commission report on matters relating to such schedule that the Secretary
			 determines is appropriate;
							(D)the Secretary’s recommendations with
			 respect to the appropriate disabilities for inclusion in the schedule;
						(E)the Secretary’s recommendations with
			 respect to the amount of compensation payable to veterans for the loss of
			 quality of life and the basis for such recommendations;
						(F)the Secretary’s recommendations with
			 respect to the amount of compensation payable to veterans for average loss of
			 earnings capacity and the appropriate standards for determining whether a
			 disability has caused a veteran to incur a loss of earnings capacity;
						(G)the Secretary’s assessment of the effect of
			 the treatment of mental disabilities under the schedule for rating
			 disabilities, as in effect on the date of the enactment of this Act; and
						(H)the Secretary’s determination with respect
			 to whether the regulations prescribed pursuant to section 1154 of title 38,
			 United States Code, are consistent with providing, to the maximum extent
			 possible, the benefit of the doubt to veterans covered by that section in the
			 absence of official military records pertaining to the service-connection of a
			 veteran’s disability, and in particular, of post-traumatic stress disorder,
			 when a determination of service-connection would be consistent with the duties,
			 conditions, and hardships of service in the Armed Forces.
						(b)Submission of plan
					(1)Plan requiredNot later than 120 days after the date on
			 which the Secretary submits the report required under subsection (a)(5), the
			 Secretary shall submit to Congress a plan to readjust the schedule for rating
			 disabilities adopted and applied by the Secretary under section 1155 of title
			 38, United States Code. In developing the plan required under this subsection,
			 the Secretary shall consider the report submitted under subsection (a)(5) and
			 shall provide for the readjustment of such schedule for rating disabilities
			 to—
						(A)align the schedule with medical concepts
			 considered best practices as of the date of the enactment of this Act,
			 including those provided in the Current Procedural Terminology Manual,
			 International Classification of Diseases, the Diagnostic and Statistical Manual
			 of Mental Disorders, and applicable American Medical Association Guides;
						(B)bridge the gap between the schedule, as in
			 effect on the date of the enactment of this Act, and medical understandings, as
			 of such date, of injuries and diseases and the affects of such injuries and
			 diseases on the ability of a person suffering from them to function;
						(C)prioritize such readjustment with respect
			 to post-traumatic stress disorder, other mental disorders, neurological
			 disorders, traumatic brain injury, orthopedic disabilities, and digestive
			 disabilities;
						(D)ensure that the schedule is automated in
			 accordance with the review and comprehensive plan of the Secretary under
			 section 110 of this Act; and
						(E)ensure that a transition plan is provided
			 to ease the transition from the schedule for rating disabilities, as in effect
			 on the date of the enactment of this Act, to the implementation of the schedule
			 for rating disabilities, as proposed to be readjusted by the plan under this
			 subsection.
						(2)Timeline for readjustmentThe Secretary shall include in the plan
			 submitted under the subsection a proposed timeline for when the Secretary
			 intends to readjust the schedule. Such proposed timeline may not exceed three
			 years.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out
			 subsections (a) and (b).
				(d)Advisory Committee on Disability
			 Compensation
					(1)EstablishmentSubchapter III of chapter 5 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							546.Advisory Committee on Disability
				Compensation
								(a)Establishment(1)There is in the Department the Advisory
				Committee on Disability Compensation (hereinafter in this section referred to
				as the Committee).
									(2)The Committee shall consist of not more
				than 18 members appointed by the Secretary from among individuals who—
										(A)have demonstrated significant civic or
				professional achievement; and
										(B)have experience with the provision of
				disability compensation by the Department or are leading medical or scientific
				experts in relevant fields.
										(3)The Secretary shall seek to ensure that
				members appointed to the Committee include individuals from a wide variety of
				geographic areas and ethnic backgrounds, individuals from veterans service
				organizations, individuals with combat experience, and women.
									(4)The Secretary shall determine the terms of
				service and pay and allowances of the members of the Committee, except that a
				term of service may not exceed two years. The Secretary may reappoint any
				member for additional terms of service.
									(b)Responsibilities of Committee(1)The Secretary shall, on a regular basis,
				consult with and seek the advice of the Committee with respect to the
				maintenance and periodic readjustment of the schedule for rating disabilities
				under section 1155 of this title.
									(2)(A)In providing advice to the Secretary under
				this subsection, the Committee shall—
											(i)assemble and review relevant information
				relating to the needs of veterans with disabilities;
											(ii)provide information relating to the nature
				and character of disabilities arising from service in the Armed Forces;
											(iii)provide an on-going assessment of the
				effectiveness of the schedule for rating disabilities; and
											(iv)provide on-going advice on the most
				appropriate means of responding to the needs of veterans relating to disability
				compensation in the future.
											(B)In carrying out its duties under
				subparagraph (A), the Committee shall take into special account the needs of
				veterans who have served in a theater of combat operations.
										(c)Annual report(1)Not later than March 31 of each year, the
				Committee shall submit to the Secretary a report on the programs and activities
				of the Department that relate to the payment of disability compensation. Each
				such report shall include—
										(A)an assessment of the needs of veterans with
				respect to disability compensation;
										(B)a review of the programs and activities of
				the Department designed to meet such needs; and
										(C)such recommendations (including
				recommendations for administrative and legislative action) as the Committee
				considers appropriate.
										(2)Not later than 90 days after the receipt of
				a report under paragraph (1), the Secretary shall transmit to the Committees on
				Veterans’ Affairs of the Senate and House of Representatives a copy of the
				report, together with any comments and recommendations concerning the report
				that the Secretary considers appropriate.
									(3)The Committee may also submit to the
				Secretary such other reports and recommendations as the Committee considers
				appropriate.
									(4)The Secretary shall submit with each annual
				report submitted to the Congress pursuant to section 529 of this title a
				summary of all reports and recommendations of the Committee submitted to the
				Secretary since the previous annual report of the Secretary submitted pursuant
				to that section.
									(d)Applicability of Federal Advisory Committee
				Act(1)Except as provided in paragraph (2), the
				provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to
				the activities of the Committee under this section.
									(2)Section 14 of such Act shall not apply to
				the
				Committee.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end of the items relating to
			 subchapter III the following new item:
						
							
								546. Advisory Committee on
				Disability
				Compensation.
							
							.
					103.Study on employee work credit system of
			 Veterans Benefits Administration
				(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study on the employee work credit system of
			 the Veterans Benefits Administration of the Department of Veterans Affairs,
			 which is used to measure the work production of employees of the Veterans
			 Benefits Administration.
				(b)Contents of studyIn carrying out the study under subsection
			 (a), the Secretary shall consider the advisability of implementing—
					(1)performance standards and accountability
			 measures to ensure that—
						(A)claims for benefits under the laws
			 administered by the Secretary are processed in an objective, accurate,
			 consistent, and efficient manner; and
						(B)final decisions with respect to such claims
			 are consistent and issued within the average amount of time required to process
			 a claim, as identified by the Secretary in the most recent annual report
			 submitted by the Secretary under section 7734 of title 38, United States
			 Code;
						(2)guidelines and procedures for the prompt
			 processing of such claims that are ready to rate upon submission;
					(3)guidelines and procedures for the
			 processing of such claims submitted by severely injured and very severely
			 injured veterans, as determined by the Secretary; and
					(4)requirements for assessments of claims
			 processing at each regional office for the purpose of producing lessons learned
			 and best practices.
					(c)Report to CongressNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the study conducted under this section and the progress of the Secretary in
			 implementing the new system for evaluating employees of the Veterans Benefits
			 Administration required under subsection (d).
				(d)Evaluation of Veterans Benefits
			 Administration employees
					(1)New system requiredBy not later than 180 days after the date
			 on which the Secretary of Veterans Affairs submits to Congress the report
			 required under subsection (d), the Secretary shall establish a new system for
			 evaluating the work production of employees of the Veterans Benefits
			 Administration. Such system shall—
						(A)be based on the findings of the study
			 conducted by the Secretary under this section;
						(B)focus on evaluating the accuracy and
			 quality of ratings decisions made by such employees; and
						(C)not resemble or be based on any concept on
			 which the system in effect as of the date of the enactment of this Act is
			 based.
						(2)Suspension of award of work
			 creditsIf the Secretary of
			 Veterans Affairs does not implement the new system for evaluating work
			 production as required under paragraph (1), the Secretary may not award a work
			 credit to any employee of the Veterans Benefits Administration until the
			 Secretary has implemented such system.
					104.Study on work management system
				(a)In generalThe Secretary of Veterans Affairs shall
			 conduct a study on the work management system of the Veterans Benefits
			 Administration of the Department of Veterans Affairs, which is designed to
			 improve accountability, quality, and accuracy, and reduce the time for
			 processing claims for benefits under laws administered by the Secretary that
			 are adjudicated by the Veterans Benefits Administration.
				(b)Contents of studyIn conducting the study required under
			 subsection (a), the Secretary shall consider—
					(1)accountability for claims adjudication
			 outcomes;
					(2)the quality of claims adjudicated;
					(3)a simplified process to adjudicate
			 claims;
					(4)the maximum use of information technology
			 applications;
					(5)rules-based applications and tools for
			 processing and adjudicating claims efficiently and effectively; and
					(6)methods of reducing the time required to
			 obtain information from outside sources.
					(c)Report to CongressNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the study conducted under this section.
				105.Certification and training of employees of
			 Veterans Benefits Administration responsible for processing claims
				(a)Employee certification required
					(1)In generalSubchapter II of chapter 77 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							7735.Employee certification
								(a)Development of certification
				examinationThe Secretary
				shall develop a certification examination for appropriate employees and
				managers of the Veterans Benefits Administration who are responsible for
				processing claims for benefits under the laws administered by the Secretary.
				The Secretary shall develop such examination in consultation with examination
				development experts, interested stakeholders, including such appropriate
				employees, employee representatives, and managers, and appropriate public and
				private entities, including veterans service organizations and other service
				organizations.
								(b)Employee and manager
				requirementThe Secretary
				shall require appropriate employees and managers of the Veterans Benefits
				Administration who are responsible for processing claims for benefits under the
				laws administered by the Secretary to take a certification examination.
								(c)LimitationThe Secretary may not satisfy any
				requirement of this section through the use of any certification examination or
				program that exists as of the date of the enactment of the
				Veterans Disability Benefits Claims
				Modernization Act of
				2008.
								.
					(2)Deadlines for implementationThe Secretary of Veterans Affairs
			 shall—
						(A)develop the certification examination
			 required to be developed under section 7735 of title 38, United States Code, as
			 added by subsection (a), by not later than one year after the date of the
			 enactment of this Act; and
						(B)implement procedures for administering the
			 certification of employees under such section and begin administering the
			 certification examination required under such section by not later than 90 days
			 after the date on which the development of such certification examination is
			 complete.
						(3)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end of the items relating to
			 subchapter II the following new item:
						
							
								7735. Employee
				certification.
							
							.
					(b)Evaluation of training
					(1)Evaluation RequiredThe Secretary of Veterans Affairs shall
			 enter into a contract with a private entity with experience evaluating training
			 processes, continuing education needs, and centralized training requirements,
			 under which that entity shall—
						(A)conduct an evaluation of the items required
			 to be included in the annual report of the Secretary under section 7734 of
			 title 38, United States Code, that were included in the last such report
			 submitted before the date of the enactment of this Act, that relate to the
			 training and performance assessment programs of the Department of Veterans
			 Affairs for employees of the Veterans Benefits Administration who are
			 responsible for matters relating to compensation or pension benefits under the
			 laws administered by the Secretary; and
						(B)not later than 180 days after the date of
			 the enactment of this Act, submit to the Secretary the results of such
			 evaluation.
						(2)Submission of Results to
			 CongressThe Secretary shall
			 include the results of the evaluation required under paragraph (1) with the
			 first annual report required to be submitted to Congress under section 529 of
			 title 38, United States Code, submitted after the date on which the Secretary
			 receives such results.
					(3)ReportNot later than 180 days after the date on
			 which the Secretary submits the report referred to in paragraph (2), the
			 Secretary shall submit to Congress a report on any actions the Secretary has
			 taken or plans to take in response to the results of the evaluation required
			 under paragraph (1).
					106.Annual assessment of quality assurance
			 program
				(a)Annual assessment requiredSection 7731 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(c)(1)The Secretary shall enter into a contract
				with an independent third-party entity for the conduct of an annual assessment
				of the quality assurance program under this section. Each such assessment
				shall—
								(A)evaluate a statistically valid sample of
				employees of the Veterans Benefits Administration and a statistically valid
				sample of the work product of such employees to assess the quality and accuracy
				of such work product;
								(B)measure the performance of each regional
				office of the Veterans Benefits Administration;
								(C)measure the accuracy of the disability
				ratings assigned under the schedule for rating disabilities under section 1155
				of this title;
								(D)compare disability ratings and evaluate
				consistency between regional offices;
								(E)assess the performance of employees and
				managers of the Veterans Benefits Administration; and
								(F)produce automated categorizable data to
				help identify trends.
								(2)The Secretary shall use information
				gathered through the annual assessments required under this section in
				developing the employee certification required under section 7735 of this
				title.
							(3)In order to carry out the quality assurance
				program under this subsection with respect to the administration of disability
				compensation and to reduce the variances between ratings in the regional
				offices of the Department, the Secretary shall ensure the accuracy and
				consistency across different offices within the Department of the treatment of
				claims for disability compensation, including determinations with respect to
				disability ratings and whether a disability is service-connected.
							(4)(A)The Secretary shall retain, monitor, and
				store in an accessible format data described in subparagraph (B), including
				development of a demographic baseline.
								(B)The data covered by this paragraph includes
				the following:
									(i)For each claim for disability compensation
				under laws administered by the Secretary submitted by a claimant—
										(I)the State in which the claimant resided
				when the claim was submitted;
										(II)the decision of the Secretary with respect
				to the claim;
										(III)the regional office and individual employee
				of the Department responsible for evaluating the claim; and
										(IV)the sex and race of the claimant.
										(ii)The State of the claimant’s
				residence.
									(iii)Such other data as the Secretary determines
				is appropriate for monitoring the accuracy and consistency of decisions with
				respect to such claims.
									(5)Nothing in this subsection shall require
				the Secretary to replace the quality assurance program under this section, as
				in effect on the date of the enactment of the Veterans Disability Benefits Claims Modernization Act of
				2008.
							.
				(b)Report to CongressSection 7734 of such title is
			 amended—
					(1)in paragraph (2), by striking
			 and at the end;
					(2)by redesignating paragraph (3) as paragraph
			 (4); and
					(3)by inserting after paragraph (2) the
			 following new paragraph (3):
						
							(3)the results and findings of the most recent
				annual assessment conducted under section 7731(c) of this title;
				and
							.
					107.Expedited treatment of fully developed
			 claims and requirement for checklist to be provided to individuals submitting
			 incomplete claims
				(a)Expedited treatment of fully developed
			 claims
					(1)In generalSubchapter I of chapter 51 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							5109C.Expedited treatment of fully developed
				claims
								(a)Expedited treatment requiredThe Secretary shall take such actions as
				may be necessary to provide for the expeditious treatment by the appropriate
				regional office of the Veterans Benefits Administration of any fully developed
				claim to ensure that any such claim is adjudicated not later than 90 days after
				the date on which the claim is submitted.
								(b)Notice of required information and
				evidenceNothing in this
				section shall affect the responsibility of the Secretary to provide notice
				under section 5103 to a claimant and a claimant’s representative of required
				information and evidence that is necessary to substantiate a fully developed
				claim.
								(c)Fully developed claim definedFor purposes of this section, the term
				fully developed claim means a claim for a benefit under a law
				administered by the Secretary—
									(1)for which the claimant—
										(A)received assistance from a veterans service
				officer, a State or county veterans service officer, an agent, or an attorney;
				or
										(B)submits along with the claim an appropriate
				indication that the claimant does not intend to submit any additional
				information in support of the claim and does not require additional assistance
				with respect to the claim; and
										(2)for which the claimant submits a
				certification in writing that is signed by the claimant stating that at the
				time of signature, no additional information is available or needs to be
				submitted in order for the claim to be
				adjudicated.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end of the items relating to
			 subchapter I the following new item:
						
							
								5109C. Expedited treatment of
				fully developed
				claims.
							
							.
					(3)Deadlines for implementationBy not later than 180 days after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall establish
			 a process for expediting claims under section 5109C of title 38, United States
			 Code, as added by paragraph (1).
					(b)Provision of checklist to individuals
			 submitting incomplete claims
					(1)ChecklistSection 5103 of title 38, United States
			 Code, is amended—
						(A)by redesignating subsection (b) as
			 subsection (c); and
						(B)by inserting after subsection (a) the
			 following new subsection (b):
							
								(b)Provision of checklistIn providing notice of required information
				and evidence to a claimant and a claimant’s representative, if any, under
				subsection (a), the Secretary shall provide to the claimant and any such
				representative a checklist that includes a detailed description of information
				or evidence required to be submitted by the claimant to substantiate the
				claim.
								.
						(2)Effective
			 dateSubsection (b) of
			 section 5103 of title 38, United States Code, as added by paragraph (1) shall
			 apply with respect to notice provided after the date that is one year after the
			 date of the enactment of this Act.
					(3)Deadline for creation of
			 checklistBy not later than
			 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall create the checklist required under such subsection, as so
			 added.
					(4)Submittal to CongressNot later than 60 days after the Secretary
			 creates the checklist required by such subsection, as so added, the Secretary
			 shall submit to Congress the checklist.
					108.Study and report on employing medical
			 professionals to assist employees of Veterans Benefits Administration
				(a)StudyThe Secretary of Veterans Affairs shall
			 conduct a study to evaluate the need of the Veterans Benefits Administration of
			 the Department of Veterans Affairs to employ, in addition to medical
			 professionals of the Veterans Health Administration, including medical
			 professionals who are not physicians, to act as a medical reference for
			 employees of the Administration so that such employees may accurately assess
			 medical evidence submitted in support of claims for benefits under laws
			 administered by the Secretary. In no case shall any such medical professional
			 be employed to rate any disability or evaluate any claim. In conducting the
			 study, the Secretary shall conduct statistically significant surveys of
			 employees of the Administration to ascertain whether, how, and to what degree
			 medical professionals could provide assistance to such employees.
				(b)Report to CongressNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the study conducted under subsection (a).
				(c)Access to medical
			 professionalsIf the
			 Secretary hires medical professionals pursuant to the study conducted under
			 this section, the Secretary shall ensure that employees employed by all
			 regional offices of the Veterans Benefits Administration have access to such
			 medical professionals.
				109.Assignment of partial disability ratings to
			 qualifying veterans
				(a)In generalChapter 11 of title 38, United States Code,
			 is amended by inserting after section 1155 the following new section:
					
						1156.Partial disability ratings
							(a)Assignment of partial ratingsFor the purpose of providing disability
				compensation under this chapter to a qualifying veteran, the Secretary shall
				assign a partial disability rating to the veteran as follows:
								(1)In the case of a qualifying veteran
				described in subsection (b)(3)(A), a rating of 100 percent.
								(2)In the case of a qualifying veteran
				described in subsection (b)(3)(B), a rating of 50 percent.
								(b)Qualifying veteranFor the purposes of this section, a
				qualifying veteran is a veteran—
								(1)who has been discharged from active duty
				service for 365 days or less;
								(2)for whom a permanent disability rating is
				not immediately assignable under the regular provisions of the schedule for
				rating disabilities under section 1155 of this title or on the basis of
				individual unemployability; and
								(3)who has—
									(A)a severe disability for whom substantially
				gainful employment is not feasible or advisable; or
									(B)a wound or injury, whether healed, unhealed
				or incompletely healed for whom material impairment of employability is
				likely.
									(c)ExaminationsA medical examination of a qualifying
				veteran is not required to be performed before assigning a partial disability
				rating to the veteran under this section, but the fact that such an examination
				is conducted shall not prevent the Secretary from assigning such a
				rating.
							(d)Termination of partial rating(1)Except as provided in paragraph (2), a
				partial disability rating assigned to a veteran under this section shall remain
				in effect until the earlier of the following dates:
									(A)The date on which the veteran receives a
				permanent disability rating based on the schedule for rating disabilities under
				section 1155 of this title.
									(B)The date that is 365 days after the date of
				the veteran’s last separation or release from active duty.
									(2)The Secretary may extend a partial
				disability rating assigned to a veteran under this section beyond the
				applicable termination date under paragraph (1), if the Secretary determines
				that such an extension is
				appropriate.
								.
				(b)Effective
			 dateSection 1156 of title
			 38, United States Code, as added by paragraph (1), shall take effect on the
			 date of the enactment of this Act.
				(c)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 1155
			 the following new item:
					
						
							1156. Partial disability
				ratings.
						
						.
				110.Review and enhancement of use of
			 information technology at Veterans Benefits Administration
				(a)Review and comprehensive planBy not later than one year after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a
			 review of the use of information technology at the Veterans Benefits
			 Administration and develop a comprehensive plan for the use of such technology
			 in processing claims for benefits under laws administered by the Secretary of
			 Veterans Affairs that would reduce subjectivity, avoidable remands, and
			 regional office variances in disability ratings.
				(b)Information technologyThe plan developed under subsection (a)
			 shall include—
					(1)the use of rules-based processing and
			 information technology systems and automated decision support software at all
			 levels of processing claims;
					(2)the enhancement of the use of information
			 technology for all aspects of the claims process;
					(3)a technological platform that allows for
			 the use of information that members of the Armed Forces, veterans, and
			 dependents have submitted electronically, including uploaded military records,
			 medical evidence, and other appropriate documentation, and the capability to
			 view applications for benefits submitted online;
					(4)the use of electronic examination templates
			 in conjunction with the schedule for rating disabilities under section 1155 of
			 title 38, United States Code;
					(5)making such changes as may be required to
			 the information technology system of the Department so as to ensure that users
			 of such system are able to access the service medical records of the Department
			 of Defense by not later than one year after the date on which the plan is
			 implemented;
					(6)the provision of bi-directional access to
			 medical records and service records between the Department of Veterans Affairs
			 and the Department of Defense; and
					(7)the availability, on the Internet website
			 of the Department, of a mechanism that can be used by a claimant to check on
			 the status of any claim submitted by that claimant and that provides
			 information on—
						(A)whether a decision has been reached with
			 respect to such a claim, notice of the decision; or
						(B)if no such decision has been reached,
			 notice of—
							(i)whether the application submitted by the
			 claimant is complete;
							(ii)whether the Secretary requires additional
			 information or evidence to process the claim;
							(iii)the estimated date on which a decision with
			 respect to the claim is expected to be made; and
							(iv)the stage at which the claim is being
			 processed as of the date on which such status is checked.
							(c)Review of best practices and lessons
			 learnedIn carrying out this
			 section, the Secretary shall review best practices and lessons learned within
			 the Department of Veterans Affairs and the use of the technology known as
			 VistA by other Government entities and private sector
			 organizations who employ information technology and automated decision support
			 software
				(d)Reduction of claims processing
			 timeIn carrying out this
			 section, the Secretary shall ensure that a plan is developed that, within three
			 years of implementation, would reduce the processing time for each claim
			 processed by the Veterans Benefits Administration to not longer than the
			 average amount of time to required to process a claim, as identified by the
			 Secretary in the most recent annual report submitted by the Secretary under
			 section 7734 of title 38, United States Code.
				(e)ConsultationIn carrying out this section, the Secretary
			 of Veterans Affairs shall consult with information technology designers at the
			 Veterans Health Administration, VistA managers, the Secretary of Defense,
			 appropriate officials of other Government agencies, appropriate individuals in
			 the private and public sectors, veterans service organizations, and other
			 relevant service organizations.
				(f)Report to CongressBy not later than January 1, 2009, the
			 Secretary shall submit to Congress a report on the review and comprehensive
			 plan required under this section.
				111.Treatment of claims upon death of
			 claimant
				(a)Treatment of Beneficiary of Veteran’s
			 Accrued Benefits as Claimant for Purposes of Incomplete Claims Upon Death of
			 VeteranChapter 51 of title
			 38, United States Code, is amended by inserting after section 5121 the
			 following new section:
					
						5121A.Substitution in case of death of
				claimant
							(a)SubstitutionIf a veteran who is a claimant dies while a
				claim for any benefit under a law administered by the Secretary, or an appeal
				of a decision with respect to such a claim, is pending and awaiting
				adjudication, the person who would receive any accrued benefits due to the
				veteran under section 5121(a)(2) of this title shall be treated as the claimant
				for the purposes of processing the claim to completion, except that such person
				may only submit new evidence in support of the claim during the one-year period
				beginning on the date of the death of the veteran.
							(b)LimitationOnly one person may be treated as the
				claimant under subsection (a).
							(c)Designation of third partyIf the person who would be eligible to be
				treated as the claimant under subsection (a) certifies to the Secretary that
				the person does not want to be treated as the claimant for such purposes, such
				person may designate the person who would receive the benefits under section
				5121(a)(2) upon the death of the person who would otherwise be treated as the
				claimant under subsection (a) to be treated as the claimant for the purposes of
				processing the claim to completion.
							.
				
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 5121
			 the following new item:
					
						
							5121A. Death of
				claimant.
						
						.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply with respect to the claim of any veteran who dies on
			 or after the date of the enactment of this Act.
				IIMatters Relating to United States Court of
			 Appeals for Veterans Claims
			201.Annual reports on workload of United States
			 Court of Appeals for Veterans Claims
				(a)In GeneralSubchapter III of chapter 72 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						7288.Annual reportThe chief judge of the Court shall annually
				submit to the Committee on Veterans’ Affairs of the Senate and the Committee on
				Veterans’ Affairs of the House of Representatives a report summarizing the
				workload of the Court during the last fiscal year that ended before the
				submission of such report. Such report shall include, with respect to such
				fiscal year, the following information:
							(1)The number of appeals filed.
							(2)The number of petitions filed.
							(3)The number of applications filed under
				section 2412 of title 28.
							(4)The number and type of dispositions,
				including settlements.
							(5)The median time from filing to
				disposition.
							(6)The number of oral arguments.
							(7)The number and status of pending appeals
				and petitions and of applications described in paragraph (3).
							(8)A summary of any service performed by
				recalled retired judges during the fiscal year.
							(9)The number of decisions or dispositions
				rendered by a single judge, multi-judge panels and the full Court.
							(10)The number of cases pending longer than 18
				months.
							.
				(b)Clerical AmendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 7287 the
			 following new item:
					
						
							7288. Annual
				report.
						
						.
				202.Modification of jurisdiction and finality
			 of decisions of United States Court of Appeals for Veterans Claims
				(a)ModificationSection 7252(a) of title 38, United States
			 Code, is amended—
					(1)by striking the third sentence; and
					(2)by adding at the end the following new
			 sentence: The Court shall have power to affirm, modify, reverse, remand,
			 or vacate and remand a decision of the Board after deciding all relevant
			 assignments of error raised by an appellant for each particular claim for
			 benefits. In a case in which the Court reverses a decision on the merits of a
			 particular claim and orders an award of benefits, the Court need not decide any
			 additional assignments of error with respect to that claim.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to a decision of the Board of Veterans’
			 Appeals made on or after the date of the enactment of this Act.
				
